 1                                    UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4 Cameron Bell,                                            Case No. 2:17-cv-02709-JAD-BNW

 5                             Plaintiff
         v.                                               Order Denying Motion to Extend Time
 6
                                                                       [ECF No. 69]
         Core Civic, et al.,
 7
                               Defendant
 8

 9             Pro se prisoner Cameron Bell sues Core Civic, the operator of the Nevada Southern

10 Detention Center, Warden Killian, and corrections officer McMurtrey for battery, negligence,

11 and negligent infliction of emotional distress. 1 Discovery has closed and both sides have moved

12 for summary judgment. But, because there were numerous other discovery-related and

13 scheduling-order related motions pending when Bell filed his cross motion for summary

14 judgment, 2 defendants moved to extend or stay the deadline for their response until after those

15 other motions could be resolved. 3 The magistrate judge has now denied those other pending

16 motions. 4

17             Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion to Extend/Stay

18 Deadline to Respond to Plaintiff’s Cross-motion for Summary Judgment [ECF No. 69] is

19 DENIED as moot. Defendants have until January 10, 2020, to file their response to Bell’s

20

21
     1
         ECF No. 15 (screening order).
22   2
         ECF No. 67.
23   3
         ECF No. 69.
     4
         ECF No. 70.
 1 cross-motion for summary judgment [ECF No. 67]; Bell will have 14 days after service of that

 2 response to file any reply.

 3                                                       _________________________________
                                                         U.S. District Judge Jennifer A. Dorsey
 4                                                       Dated: December 23, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
